Citation Nr: 1700576	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia, and if so, whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right hand disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness. 


7.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a pulmonary disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1990 to June 1991, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.  He also had subsequent reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a now retired Veterans Law Judge (VLJ) in February 2011.  A transcript of that hearing has been associated with the claims folder.  

In pertinent part, a September 2011 Board decision denied entitlement to service connection for a right shoulder disorder, left shoulder disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right ankle disorder, left ankle disorder, back disorder, IBS, and a pulmonary disorder.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a February 2012 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's decision to the extent it denied service connection for a right shoulder disorder, left shoulder disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right ankle disorder, left ankle disorder, back disorder, IBS, and a pulmonary disorder (all of which included whether the claimed disabilities were due to an undiagnosed illness).  The Court Order left undisturbed the September 2011 decision as it pertained to the denial of service connection     for chronic fatigue syndrome, fibromyalgia, a throat disorder, and a left elbow disability, as well as the Board's remand pertaining to service connection for PTSD and whether new and material evidence had been received to reopen the previously denied claim for an acquired psychiatric disorder, other than PTSD.

In October 2013, the Board remanded the case for additional development.  During the pendency of the remand, the VLJ who conducted the hearing retired.  The Veteran was offered an opportunity for a hearing before another VLJ.  However, in a July 2016 correspondence the Veteran indicated that he did not desire another Board hearing.   

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, a right shoulder disorder, left shoulder disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right ankle disorder, left ankle disorder, back disorder, IBS, and a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 Board decision denied service connection for schizophrenia.  The Veteran did not appeal that decision and the decision is final.

2.  Evidence received since the final September 2006 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The September 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).



2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a mental condition was denied in     a September 2006 Board decision on the basis that the Veteran's diagnosed schizophrenia was not incurred in or otherwise related to service.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the September 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

In June 2009, the Veteran filed a petition to reopen his claim for schizophrenia.  In a February 2010 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in September 2006 includes additional lay statements, private treatment records, VA treatment records, a September 2012 VA mental disorders examination report, a September 2015 VA PTSD examination report, and the Veteran's testimony at his February 2011 hearing.  All the evidence is new, in that it was not previously of record at the time of the September 2006 Board decision.  Furthermore, the medical evidence and lay statements are material because they address whether the psychiatric disorder was incurred in or otherwise related to the Veteran's military service.  Specifically, a January 2012 Vet Center treatment record indicated that the Veteran had suffered from a psychosis since his return for the Gulf War.  The Board notes that schizophrenia is a psychosis.  38 C.F.R. § 3.384 (2016).  While conclusory and speculative, in that the Vet Center counselor did not specifically indicate when the Veteran's symptoms first manifested or provide any rationale for that finding, the examiner nevertheless indicated that there was a possible relationship between the Veteran's psychosis and his military service.  Accordingly, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for schizophrenia is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.




REMAND

The Board finds that further development is necessary prior to appellate review.

In pertinent part, the October 2013 remand directed that the Veteran be notified that he may submit lay statements in support of his claims, that an attempt to verify the Veteran's purported stressors should be made, that all outstanding VA treatment records be obtained, and that he be afforded VA examinations to determine the nature and relationship to service, if any, of his claimed PTSD, right shoulder disorder, left shoulder disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right ankle disorder, left ankle disorder, back disorder, IBS, and a pulmonary disorder.

To date, the Veteran has not been advised that he may submit lay statements in support of his pending claims.  On remand, such notice should be provided. 

With regard to the Veteran's reported stressors, a March 16, 2015 Defense Personnel Records Information Retrieval System Response indicated that a unit history submitted by the Veteran's company confirmed Scud attacks at various locations while stationed in Saudi Arabia.  However, the response did not address the Veteran's other reported stressor regarding being in a collision with a tank.  Accordingly, additional efforts are required to attempt to verify the Veteran's second reported stressor. 

While additional VA treatment records were associated with the record during      the last remand, the record indicates that there are still outstanding records.  Specifically, in July 2016 the Veteran submitted a partial excerpt of a July 13, 2016 psychiatry outpatient note.  Nevertheless, complete treatment records subsequent to December 8, 2015 have not been associated with the claims file.  The record also indicates that there are outstanding VA fee-basis records.  Specifically, a February 3, 2012 VA treatment record indicated that a fee-basis emergency room record from December 16, 2011 had been scanned into VistA Imaging.  An August 4, 2011 VA treatment record noted that a fee-basis gastrointestinal consult had been scanned into VistA Imaging.  Nevertheless, the referenced record has not been associated with the claims file.  Additionally, while the Veteran submitted excerptions of Vet Center treatment records, dated in October 2011 and January 2012, the records indicates that Veteran's first received treatment at the Tallahassee Vet Center in April 1999.  Additionally, VA treatment records from February 2012 indicated   that the Veteran was still receiving treatment at the Vet Center.  On remand, all outstanding VA treatment records, including fee-basis records, and Vet Center record must be associated with the record.

In accordance with the October 2013 remand directives, the Veteran was provided VA PTSD, Gulf War, intestinal, and respiratory examinations in September 2015.  With regard to PTSD, the examiner opined that no diagnosis could be provided.  The examiner stated that he was unable to determine if the Veteran currently meets the criteria for PTSD or any other mental disorder because the Veteran was not cooperative with the examination and testing indicated that he was feigning symptoms.  The examiner stated that the fact that a diagnosis was not rendered was not tantamount to indicating that the Veteran did not have such a disorder, but rather indicates that the undersigned was unable to differentiate possible legitimate symptoms from feigned symptoms.  As the examiner did not render conclusive diagnoses or address the relationship to service, if any, of the psychiatric diagnoses of record, another VA examination is warranted.  

With regard to the Veteran's claim for IBS, the September 2015 examiner indicated that the Veteran did not have and had never been diagnosed with an intestinal condition.  The examiner noted that there was no objective evidence of IBS, or chronic constipation; therefore, a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The Board      notes that the JMR specifically indicated that the April 2008 VA examination was inadequate because the examiner did not address lay evidence of IBS, despite the absence of detectable pathological change.  Accordingly, another VA gastrointestinal examination is warranted. 


With regard to the Veteran's claim for a pulmonary disorder, the September 2015 VA examiner did not address or otherwise acknowledge the December 2006 VA treatment record noting a five-day cough or the April 2014 VA problem list indicating upper respiratory infections.  As the JMR specifically noted that the   April 2008 examination was inadequate for concluding that there was no objective evidence of a pulmonary disorder, without acknowledging or addressing objective evidence of a pulmonary disorder, specifically the December 2006 treatment record indicating pulmonary symptoms, the Board finds that a remand to have the medical examiner address that treatment record is warranted.  

With regard to the Veteran's claim for bilateral shoulder, hand, knee, and ankle disorders, as well as a back disorder, he was provided a Gulf War examination.    The examiner indicated that the Veteran's joint symptoms were not due to an undiagnosed condition or a disease with a clear and specific etiology or diagnosis.  The examination further noted "[p]ain in shoulder, hand, knees, ankles, back - see shoulder, hand, knees and back exam."  With the exception of the knee examination report, the referenced examination reports indicated that the Veteran does not have a current diagnosis associated with any claimed joint condition.  However, in so finding, the examiner relied on x-rays from 2005 and did not conduct any imaging studies in conjunction with the examination or explain why such studies were not necessary.  With regard to the Veteran's bilateral knee strain, the examiner did not address the relationship to service, if any, of these diagnoses.  In light of the above, additional VA musculoskeletal examinations are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding the claimed disabilities of the shoulders, hands, knees, ankles, back, IBS, pulmonary disorder, and psychiatric disorder. 

2.  Obtain VA treatment records from December 8, 2015 to present, as well as the fee-basis treatment records referenced in the February 3, 2012 and August 4, 2011 VA treatment records, and associate them with the claims file.

3.  Undertake all necessary actions to obtain the Veteran's records from the Tallahassee Vet Center, including records of therapy and group therapy sessions.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

4.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressor; specifically that he was in an accident during which he collided with a tank, through official sources.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal and to provide fully completed release forms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.     If any requested records cannot be obtained, the Veteran should be notified of such.

6.  After the above is completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.
  
Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis      for all psychiatric disabilities found.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.  In doing so, the examiner should address the January 18, 2012 Vet Center treatment record indicating "PTSD symptoms     and psychosis since his return from the war" and the December 2, 1999 treatment record from Apalachee Center indicating that the Veteran "may have PTSD      from Gulf War."

For psychiatric diagnoses other than PTSD or personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.  A complete rationale should be provided for all opinions    and conclusions expressed.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any gastrointestinal condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or   greater probability) that any diagnosed disability arose during service or is otherwise related to his active service.  The examiner should explain why or why not.  

If there is no diagnosis to account for the Veteran's symptoms, the examiner should indicate whether there   are objective indications of disability and whether such represent an undiagnosed illness consistent with service    in the Persian Gulf.  The examiner should address the August 2011 treatment record from Digestive Disease Clinic indicating a diagnosis of IBS.  A complete rationale should be provided for all opinions and conclusions expressed.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

8.  Schedule the Veteran for a VA respiratory examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any respiratory condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability arose during service or is otherwise related to his active service.  The examiner should explain why or why not.  

If there is no diagnosis to account for the Veteran's symptoms, the examiner should indicate whether there      are objective indications of disability and whether such represent an undiagnosed illness consistent with service    in the Persian Gulf.  A complete rationale should be provided for all opinions and conclusions expressed.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

9.  Schedule the Veteran for appropriate VA musculo-skeletal examinations to address his claims for service connection for bilateral shoulder, hand, knee and ankle disorders, and back disorders.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any shoulder, hand, knee, ankle, or back condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability arose during service or is otherwise related to his active service, to include his in-service duties as a postal clerk.  The examiner should explain why or why not.  

If there is no diagnosis to account for the Veteran's joint symptoms, the examiner should indicate whether there      are objective indications of disability and whether such represent an undiagnosed illness consistent with service    in the Persian Gulf.  The examiner should address the      fact that the Veteran has been prescribed Codeine and Etodolac for pain.  A complete rationale should be provided for all opinions and conclusions expressed.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

10.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if warranted.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


